Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered December 1, 1999, convicting him of murder in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he did not establish, by a preponderance of the evidence, the affirmative defense of extreme emotional disturbance to the charge of murder in the second degree (see Penal Law § 125.25 [1] [a]; People v Roche, 98 NY2d 70, 75 [2002]; People v Rodriguez, 6 AD3d 631 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Florio, J.P., S. Miller, Rivera and Lifson, JJ., concur.